Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the RCE filed on 07/18/2022.
Claims 1-4 and 8-26 are pending.
Claims 1, 18 and 25 are amended.	
Claims 5-7 are canceled. 
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. Specifically, claims 9-11 recite the Smart Wireless Adapter learning the preferred modes of communication, while the independent claim on which claims 9-11 depend on recite “wherein the preferred modes of communication are communicated from the measurement control and data acquisition system to the Smart Wireless Adapter.” These limitations are mutually exclusive because information that is explicitly communicated is already known and does not need to be learned based on tests. See Applicant’s Specification ¶¶ [0009]-[0010] regarding the two mutually exclusive embodiments.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments (“Remarks”) filed on 04/21/2022 have been considered, however, they are moot due to the new reference, Baskaran (Pub. No. US 2013/0111528 A1), being used in the current rejection.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 8 and 12-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Brown (Pub. No. US 2005/0245291 A1) in view of Baskaran (Pub. No. US 2013/0111528 A1).

Regarding claim 1, Brown teaches a method of establishing communication between a Pneumatic or Analog measurement device and a measurement control and data acquisition system in an industrial system, the method comprising: providing a Pneumatic or Analog measurement device, the Pneumatic or Analog measurement device configured to measure one or more parameters in the industrial system and provide a value or signal indicative of the measured parameters at an output of the Pneumatic or Analog measurement device (Brown Fig. 4, field device 14 & ¶ [0021]; see also ¶ [0005], regarding analog field devices; see also ¶ [0002]); and providing a Smart Wireless Adapter capable of electrically and mechanically coupling to the Pneumatic or Analog measurement device (Brown Fig. 4 and ¶ [0021], wireless power and communication unit 100 attaches to field device 14 via a field device conduit 102; see also ¶ [0022], housing 114 contains circuitry that powers and communicates with device 14), the Smart Wireless Adapter coupled to receive the value or signal from the Pneumatic or Analog measurement device and configured to wirelessly transmit data indicative of the value or signal to the measurement control and data acquisition system (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”) wherein the data indicative of the value or signal is converted into a data form in accordance with one or more preferred modes of communication of the measurement control and data acquisition system, the Smart Wireless Adapter converting a digital signal associated with the value or signal from the Pneumatic or Analog  measurement device based at least in part upon one or more preferred modes of communication, and further wherein the wirelessly transmitted data indicative of the value or signal includes the converted digital signal (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”; see also ¶ [0038], “wireless communication module 366 may be adapted to communicate in accordance with any suitable wireless communication protocol including, but not limited to: wireless networking technologies (such as IEEE 802.11b wireless access points and wireless networking devices built by Linksys of Irvine, Calif.), cellular or digital networking technologies (such as Microburst.RTM. by Aeris Communications Inc. of San Jose, Calif.), ultra wide band, free space optics, Global System for Mobile Communications (GSM)”; see also ¶ [0007], regarding digital communication between the wireless power and communications unit and the field device).
Brown does not explicitly teach a first device communicating its preferred modes of communication to another device so that the other device can communicate with the device utilizing the transmitted preferred modes of communication.
However, Baskaran teaches a first device communicating its preferred modes of communication to another device so that the other device can communicate with the device utilizing the transmitted preferred modes of communication (Baskaran ¶¶ [0017]-[0018], “Client device 120 may obtain, from user device 110, information that identifies one or more formats, protocols, data rates, etc., that are supported by user device 110, to receive, process, and/or play video content… Client device 120 may transmit, to user device 110, the formatted video content and/or the closed captioning content, using one of the identified protocols that allows user device 110 to receive, process, and/or play the video content and/or the closed captioning content”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown and Baskaran to teach communicating preferred modes of communication for a first device to another device because it facilitates communication between the two devices. See Baskaran ¶¶ [0017]-[0018], “Client device 120 may transmit, to user device 110, the formatted video content and/or the closed captioning content, using one of the identified protocols that allows user device 110 to receive, process, and/or play the video content and/or the closed captioning content”. Furthermore, this is merely combining prior art elements (wireless adapter for field devices) according to known methods (receiving indication of supported communications protocol) to yield predictable results (allow for communication with external devices according to supported protocol). MPEP 2143(I).

Regarding claim 2, Brown and Baskaran teach the method of claim 1. Brown furthermore teaches wherein the Smart Wireless Adapter is capable of being removably coupled to and from the Pneumatic or Analog measurement device (Brown Fig. 4 & ¶ [0021], “Unit 100 preferably attaches to device 14 via a standard field device conduit 102. Examples of suitable conduit connections include 1/2-14 NPT, M20x1.5, G1/2, and 3/8-18 NPT” – the NPT (National Pipe Thread Tapered) is a threaded fitting which allows the unit 100 to be coupled to and from the analog measurement device).

Regarding claim 3, Brown and Baskaran teach the method of claim 1. Brown furthermore teaches wherein the Smart Wireless Adapter is capable of being removably coupled to and from the Pneumatic or Analog measurement device using a threading means (Brown Fig. 4 & ¶ [0021], “Unit 100 preferably attaches to device 14 via a standard field device conduit 102. Examples of suitable conduit connections include 1/2-14 NPT, M20x1.5, G1/2, and 3/8-18 NPT” – the NPT (National Pipe Thread Tapered) is a threaded fitting which allows the unit 100 to be coupled to and from the analog measurement device).

Regarding claim 4, Brown and Baskaran teach the method of claim 1. Brown furthermore teaches wherein the Smart Wireless Adapter is received in a socket or opening formed in the Pneumatic or Analog measurement device (Brown Fig. 4 & ¶ [0021], “Unit 100 preferably attaches to device 14 via a standard field device conduit 102. Examples of suitable conduit connections include 1/2-14 NPT, M20x1.5, G1/2, and 3/8-18 NPT” – the NPT (National Pipe Thread Tapered) is a threaded fitting which allows the unit 100 to be coupled to and from the analog measurement device; see also Fig. 6).

Regarding claim 8, Brown and Baskaran teach the method of claim 1. Brown furthermore teaches wherein the Smart Wireless Adapter selects one or more of the plurality of preferred modes of communication, and the data indicative of the value or signal is converted into the data form based on the selected modes of communication (Brown ¶ [0038], “wireless communication module 366 may be adapted to communicate in accordance with any suitable wireless communication protocol including, but not limited to: wireless networking technologies (such as IEEE 802.11b wireless access points and wireless networking devices built by Linksys of Irvine, Calif.), cellular or digital networking technologies (such as Microburst.RTM. by Aeris Communications Inc. of San Jose, Calif.), ultra wide band, free space optics, Global System for Mobile Communications (GSM)”).

Regarding claim 12, Brown and Baskaran teach the method of claim 1. Brown furthermore teaches wherein the data form is further selected from a variety of data forms that the Smart Wireless Adapter is capable of generating and transmitting (Brown ¶ [0038], “wireless communication module 366 may be adapted to communicate in accordance with any suitable wireless communication protocol including, but not limited to: wireless networking technologies (such as IEEE 802.11b wireless access points and wireless networking devices built by Linksys of Irvine, Calif.), cellular or digital networking technologies (such as Microburst.RTM. by Aeris Communications Inc. of San Jose, Calif.), ultra wide band, free space optics, Global System for Mobile Communications (GSM)”).

Regarding claim 13, Brown and Baskaran teach the method of claim 12. Brown furthermore teaches wherein the variety of data forms include data forms suitable for transmission using one or more of Bluetooth, Zigbee, LoRaWAN, WiFi, WirelessHART, RFID and Cellular wireless communication protocols (Brown ¶ [0039], cellular, WifFi and Bluetooth is taught here).
Regarding claim 14, Brown and Baskaran teach the method of claim 1. Brown furthermore teaches receiving signals/data from the measurement control and data acquisition system on the Smart Wireless Adapter in a first data form (Brown ¶ [0038], wireless communications occur according wireless protocols; see also ¶ [0005], “Field devices that communicate digitally can respond to and communicate selectively with the control room”), and providing data indicative of the received signals/data to the Pneumatic or Analog measurement device in a second data form (Brown ¶ [0022], unit 100 communicates the field device 14 “with a standard industry protocol such as 4-20 mA, HART.RTM., FOUNDATION.TM. Fieldbus, Profibus-PA, Modbus, or CAN”).

Regarding claim 15, Brown and Baskaran teach the method of claim 14. Brown furthermore teaches wherein the first data form is a form suitable for interpretation by the Smart Wireless Adapter, and the second data form is a form suitable for interpretation by the Pneumatic or Analog measurement device (Brown ¶ [0038], wireless communications occur according wireless protocols; see also ¶ [0022], unit 100 communicates the field device 14 “with a standard industry protocol such as 4-20 mA, HART.RTM., FOUNDATION.TM. Fieldbus, Profibus-PA, Modbus, or CAN”).

Regarding claim 16, Brown and Baskaran teach the method of claim 15. Brown furthermore teaches wherein the first data form and the second data form are different data forms (Brown ¶ [0038], wireless communications occur according wireless protocols; see also ¶ [0022], unit 100 communicates the field device 14 “with a standard industry protocol such as 4-20 mA, HART.RTM., FOUNDATION.TM. Fieldbus, Profibus-PA, Modbus, or CAN”).

Regarding claim 17, Brown and Baskaran teach the method of claim 14. Brown furthermore teaches wherein the signal/data received from the measurement control and data acquisition system are used to control one or more aspects of the Pneumatic or Analog measurement device and/or to control one or more aspects of systems or devices associated with the Pneumatic or Analog measurement device (Brown ¶ [0038], wireless communications occur according wireless protocols; see also ¶ [0005], “Field devices that communicate digitally can respond to and communicate selectively with the control room”).

Regarding claim 18, Brown teaches a Smart Wireless Adapter for establishing communication between a Pneumatic or Analog measurement device and a measurement control and data acquisition system in an industrial system, the Smart Wireless Adapter comprising: at least one processor (Brown Fig. 8, 362 & ¶¶ [0029]-[0030], controller 362 includes a processor ); at least one memory device coupled to the at least one processor (Brown Fig. 8, 370 & ¶ [0041]), the at least one processor and the at least one memory device configured to: receive a value or signal indicative of one or more parameters measured by the Pneumatic or Analog measurement device (Brown Fig. 4 & ¶ [0022], unit 100 communicates with field device; see also ¶ [0005], regarding analog field devices; see also ¶ [0002]); and wirelessly transmit data indicative of the value or signal to the measurement control and data acquisition system (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”; see also ¶ [0016]); wherein the data indicative of the value or signal is converted into a data form in accordance with one or more preferred modes of communication of the measurement control and data acquisition system, the Smart Wireless Adapter converting a digital signal associated with the value or signal from the Pneumatic or Analog  measurement device based at least in part upon one or more preferred modes of communication, and further wherein the wirelessly transmitted data indicative of the value or signal includes the converted digital signal (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”; see also ¶ [0038], “wireless communication module 366 may be adapted to communicate in accordance with any suitable wireless communication protocol including, but not limited to: wireless networking technologies (such as IEEE 802.11b wireless access points and wireless networking devices built by Linksys of Irvine, Calif.), cellular or digital networking technologies (such as Microburst.RTM. by Aeris Communications Inc. of San Jose, Calif.), ultra wide band, free space optics, Global System for Mobile Communications (GSM)”; see also ¶ [0007], regarding digital communication between the wireless power and communications unit and the field device).
Brown does not explicitly teach a first device communicating its preferred modes of communication to another device so that the other device can communicate with the device utilizing the transmitted preferred modes of communication.
However, Baskaran teaches a first device communicating its preferred modes of communication to another device so that the other device can communicate with the device utilizing the transmitted preferred modes of communication (Baskaran ¶¶ [0017]-[0018], “Client device 120 may obtain, from user device 110, information that identifies one or more formats, protocols, data rates, etc., that are supported by user device 110, to receive, process, and/or play video content… Client device 120 may transmit, to user device 110, the formatted video content and/or the closed captioning content, using one of the identified protocols that allows user device 110 to receive, process, and/or play the video content and/or the closed captioning content”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown and Baskaran to teach communicating preferred modes of communication for a first device to another device because it facilitates communication between the two devices. See Baskaran ¶¶ [0017]-[0018], “Client device 120 may transmit, to user device 110, the formatted video content and/or the closed captioning content, using one of the identified protocols that allows user device 110 to receive, process, and/or play the video content and/or the closed captioning content”. Furthermore, this is merely combining prior art elements (wireless adapter for field devices) according to known methods (receiving indication of supported communications protocol) to yield predictable results (allow for communication with external devices according to supported protocol). MPEP 2143(I).

Brown and Baskaran teach all the limitations of claims 19-23 as asserted above with regard to claims 3, 8-9, 7 and 13, respectively. 

Brown and Baskaran teach all the limitations of claim 24 as asserted above with regard to claims 1 and 18.

Regarding claim 25, Brown teaches a Smart Wireless Adapter for establishing communication between a digital Smart measurement device and a measurement control and data acquisition system in an industrial system, the Smart Wireless Adapter comprising: at least one processor; at least one memory device coupled to the at least one processor, the at least one processor and the at least one memory device configured to: receive at least one analog signal indicative of a value or values associated with one or more parameters measured by the digital Smart measurement device (Brown Fig. 4, field device 14 & ¶ [0021]; see also ¶ [0005], regarding analog field devices; see also ¶ [0002]); receive at least one digital signal indicative of diagnostic information captured by the digital Smart measurement device (Brown ¶ [0046], “While the wireless output of the wireless power and communication units may be simply indications of process variable, they may also contain much more information. For example, the wireless output could also include diagnostic and/or maintenance information.”; see also ¶ [0005], digital signals (such as diagnostics and alarms) and analog signals can be carried together); process the at least one analog signal and the at least one digital signal to generate one or more signals indicative of the at least one analog signal and the at least one digital signal, the one or more signals indicative of the at least one analog signal and the at least one digital signal provided in a form suitable for transmission to the measurement control and data acquisition system wherein the processing the at least one analog signal and the at least one digital signal to generate one or more signals indicative of the at least one analog signal and the at least one digital signal is performed based at least in part upon the one or more preferred modes of communication, and further wherein the wirelessly transmitting the one or more signals indicative of the at least one analog signal and the at least one digital signal includes the converted digital signal Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”; see also ¶ [0038], “wireless communication module 366 may be adapted to communicate in accordance with any suitable wireless communication protocol including, but not limited to: wireless networking technologies (such as IEEE 802.11b wireless access points and wireless networking devices built by Linksys of Irvine, Calif.), cellular or digital networking technologies (such as Microburst.RTM. by Aeris Communications Inc. of San Jose, Calif.), ultra wide band, free space optics, Global System for Mobile Communications (GSM)”; see also ¶ [0007], regarding digital communication between the wireless power and communications unit and the field device); and wirelessly transmit the one or more signals indicative of the at least one analog signal and the at least one digital signal (Brown Figs. 1-4; ¶ [0017], wireless power and communication unit (Fig. 4, 100 & ¶ [0023]) is used to wirelessly communicate with the control room/system 12; see also Abstract, “The unit communicates wirelessly with an external device, such as a control room, based upon the interaction with the field device”).
Brown does not explicitly teach a first device communicating its preferred modes of communication to another device so that the other device can communicate with the device utilizing the transmitted preferred modes of communication.
However, Baskaran teaches a first device communicating its preferred modes of communication to another device so that the other device can communicate with the device utilizing the transmitted preferred modes of communication (Baskaran ¶¶ [0017]-[0018], “Client device 120 may obtain, from user device 110, information that identifies one or more formats, protocols, data rates, etc., that are supported by user device 110, to receive, process, and/or play video content… Client device 120 may transmit, to user device 110, the formatted video content and/or the closed captioning content, using one of the identified protocols that allows user device 110 to receive, process, and/or play the video content and/or the closed captioning content”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown and Baskaran to teach communicating preferred modes of communication for a first device to another device because it facilitates communication between the two devices. See Baskaran ¶¶ [0017]-[0018], “Client device 120 may transmit, to user device 110, the formatted video content and/or the closed captioning content, using one of the identified protocols that allows user device 110 to receive, process, and/or play the video content and/or the closed captioning content”. Furthermore, this is merely combining prior art elements (wireless adapter for field devices) according to known methods (receiving indication of supported communications protocol) to yield predictable results (allow for communication with external devices according to supported protocol). MPEP 2143(I).

Regarding claim 26, Brown and Baskaran teach the Smart Wireless Adapter of claim 25. Brown furthermore teaches wherein the at least one analog signal and the at least one digital signal are superimposed on same loop wires, the loop wires coupled to at least one input of the Smart Wireless Adapter (Brown ¶ [0046], “While the wireless output of the wireless power and communication units may be simply indications of process variable, they may also contain much more information. For example, the wireless output could also include diagnostic and/or maintenance information.”; see also ¶ [0005], digital signals (such as diagnostics and alarms) and analog signals can be carried together; see also ¶ [0043] regarding loop wires).

Claim 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Brown (Pub. No. US 2005/0245291 A1) in view of Baskaran (Pub. No. US 2013/0111528 A1) and further in view of Hamber (Pub. No. US 2016/0366010 A1).
Regarding claim 9, Brown and Baskaran teach the method of claim 1. 
Brown and Baskaran do not explicitly teach wherein the preferred modes of communication are learned by the Smart Wireless Adapter.
However, Hamber teaches wherein the preferred modes of communication are learned by the Smart Wireless Adapter (Hamber ¶ [0005], “The smart communications controller includes an equipment port connected to the building equipment and a plurality of autoconfiguration objects. Each of the autoconfiguration objects corresponds to a different communications protocol and is configured to perform a protocol testing process for that communications protocol. The protocol testing process includes automatically determining whether the corresponding communications protocol is used by the building equipment connected to the equipment port. The smart communications controller further includes an autoconfiguration manager configured to cause the autoconfiguration objects to iteratively perform their protocol testing processes until the communications protocol used by the building equipment is identified.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown, Baskaran and Hamber to teach learning a preferred mode of communication to allow for communications “using the native protocol of the building equipment.” Hamber ¶ [0003]. Furthermore, this type of learning allows a system to “automatically detect a communications protocol for the building equipment.” Hamber ¶ [0001].


Regarding claim 10, Brown, Baskaran and Hamber teach the method of claim 9. 
Brown and Baskaran do not explicitly teach wherein the preferred modes of communication are learned based on a series of test communications occurring between two devices. 
However, Hamber teaches wherein the preferred modes of communication are learned based on a series of test communications occurring between two devices (Hamber ¶ [0005], “The smart communications controller includes an equipment port connected to the building equipment and a plurality of autoconfiguration objects. Each of the autoconfiguration objects corresponds to a different communications protocol and is configured to perform a protocol testing process for that communications protocol. The protocol testing process includes automatically determining whether the corresponding communications protocol is used by the building equipment connected to the equipment port. The smart communications controller further includes an autoconfiguration manager configured to cause the autoconfiguration objects to iteratively perform their protocol testing processes until the communications protocol used by the building equipment is identified.”; see also ¶ [0159], “Step 706 may include allowing the active ACO to send and receive messages via the specified port(s) to determine whether the selected protocol is correct for the specified port(s).”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown, Baskaran and Hamber to teach learning, via iterative testing, a preferred mode of communication to “automatically detect a communications protocol for the building equipment.” Hamber ¶ [0001].

Regarding claim 11, Brown, Baskaran and Hamber teach the method of claim 10. 
Brown and Baskaran do not explicitly teach identifying the preferred modes of communication based on an evaluation of data collected during the series of test communications with respect to information relating to possible modes of communication from a library of possible modes of communication
 However, Hamber teaches identifying the preferred modes of communication based on an evaluation of data collected during the series of test communications with respect to information relating to possible modes of communication from a library of possible modes of communication (Hamber ¶ [0005], “The smart communications controller includes an equipment port connected to the building equipment and a plurality of autoconfiguration objects. Each of the autoconfiguration objects corresponds to a different communications protocol and is configured to perform a protocol testing process for that communications protocol. The protocol testing process includes automatically determining whether the corresponding communications protocol is used by the building equipment connected to the equipment port. The smart communications controller further includes an autoconfiguration manager configured to cause the autoconfiguration objects to iteratively perform their protocol testing processes until the communications protocol used by the building equipment is identified.”; see also ¶ [0159], “Step 706 may include allowing the active ACO to send and receive messages via the specified port(s) to determine whether the selected protocol is correct for the specified port(s).”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brown, Baskaran and Hamber to teach learning, via iterative testing, a preferred mode of communication to “automatically detect a communications protocol for the building equipment.” Hamber ¶ [0001].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456